Citation Nr: 1429812	
Decision Date: 07/01/14    Archive Date: 07/10/14	

DOCKET NO.  08-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for retinal occlusion of the left eye (claimed as secondary to an acquired psychiatric disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).

This case was remanded by the Board in June 2010 and December 2011 for additional development.  Subsequent to the December 2011 remand, the Appeals Management Center (AMC), in a November 2012 rating decision, granted entitlement to service connection for a major depressive disorder with panic disorder, evaluated as 30 percent disabling from October 10, 2006, and 100 percent disabling effective from January 17, 2012.  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder, which was formerly on appeal, is no longer before the Board.

The Veteran's case was once again remanded in March 2013, June 2013, and December 2013 for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify you if further action is required on your part.




REMAND

A review of the record in this case continues to raise significant questions as to the exact nature and etiology of the Veteran's current retinal occlusion of the left eye.

In this regard, in a November 2012 rating decision entitlement to service connection was granted for major depressive disorder with panic disorder secondary to hepatitis B.  However, a preponderance of the evidence is to the effect that the Veteran does not currently suffer from, and indeed has never suffered from, hepatitis B.  Significantly, following an August 2013 VA eye examination, it was the opinion of the examiner that the Veteran's left eye retinal occlusion was causally related to his longstanding polysubstance abuse.  What remains unclear is the relationship, if any, between the Veteran's now service-connected major depressive disorder with panic disorder and his polysubstance abuse.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2014, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign any necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA psychiatric and psychological examinations in order to accurately determine the relationship, if any, between his service-connected major depressive disorder and polysubstance abuse.  These studies must be conducted by a board of two VA psychiatrists and one psychologist who have not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, the psychiatrists and the psychologist must offer a single joint opinion addressing whether the Veteran's longstanding polysubstance abuse is at least as likely as not proximately due to, the result of, or aggravated by his service-connected major depressive disorder with panic disorder.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examiners must specify in their report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System Electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for service connection for retinal occlusion of the left eye to include secondary to an acquired psychiatric disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since May 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



